CARDAMONE, Circuit Judge:
Philip Services Corporation (Philip), a Canadian metal processing company, is alleged in the complaint in the instant action to have perpetrated a massive fraud upon its shareholders, the vast majority of whom are U.S. investors. Philip decided about eight years ago to become a dominant player in the metal recovery and processing industry in the United States. To that end during the period 1992-97 it purchased 15 American companies and maintained facilities in 12 states. Its American efforts thereafter generated 70 percent of its corporate revenue. To raise money to carry out its corporate plans it sold stock in the U.S. and Canada. In November 1997 it placed two secondary stock offerings that raised $880 million, of which $284 million came from U.S. investors and $94 million came from Canadian investors.1
By the end of 1996, the number of Philip’s shares outstanding, traded on American and Canadian stock exchanges, had increased substantially, and 60 percent of the 70 million shares were held by U.S. investors. To tout its 1997 stock offerings Philip aggressively promoted the stock, traveling to U.S. cities with “road shows,” issuing press releases, and filing financial reports with the Securities and Exchange Commission. When extensive litigation was commenced in different states in the U.S. and in Canada, the American suits were all transferred by the Judicial Panel on Multi-District Litigation to the United States District Court for the Southern District of New York, where they were dismissed, prompting the two appeals, argued together, before us now.
These appeals arise out of the allegedly fraudulent misrepresentations regarding the income and value of Philip during a three-year period between 1995 and 1998. In both cases plaintiffs allege federal securities law fraud as well as various state law claims. Philip is now in bankruptcy proceedings in Canada. The plaintiffs in DiRienzo, the first appeal, sue as representatives of an as-yet uncertified class of Philip investors who bought stock during the proposed class period. Most Philip shares traded during that period were sold in the United States. The DiRienzo defendants include Philip directors and officers, Philip’s accountants Deloitte & Touche, LLP, a member of Deloitte Touche Tohmatsu, a federation of affiliated accountants headquartered in New York City, and the American underwriters of the 1997 public offering.
The Liff plaintiffs, in the second appeal, sold their interests in five American corporations for Philip stock and cash, and sue certain Philip directors and officers for alleged fraud in connection with the sales. Both cases were dismissed by the district court under the doctrine of forum non conveniens. See In re Philip Servs. Corp. Sec. Litig., 49 F.Supp.2d 629 (S.D.N.Y.*541999). Because we think the district court’s application of the test established in Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 67 S.Ct. 839, 91 L.Ed. 1055 (1947), was in some respects fundamentally flawed, we reverse.
BACKGROUND
Philip, the corporation whose securities lie at the core of this case, has its principal offices in Hamilton, Ontario, Canada, with subsidiaries in the United States. During the proposed class period, its primary base of operations was in the United States, where the bulk of its revenues were generated. Its stock was traded on the New York Stock Exchange (N.Y.SE), the Toronto Stock Exchange (TSE), the Montreal Stock Exchange, and NASDAQ until April 30, 1996. Nearly 80 percent of the shares traded in Philip’s stock during the class period traded on U.S. exchanges.
After reporting substantial increases in-earnings for the years 1995-1997, the company announced on January 26, 1998 that it would take “charges to earnings” for the 1997 fiscal year of between $250 and $275 million. The company attributed 60 percent of the charges to a restructuring and acquisition program and to an overvaluation of goodwill. Two months later Philip announced that the 1997 charges to earnings were actually $310 million, based in part on a $125 million overstatement of inventory. Additional company disclosures made in the following weeks included a further charge to 1997 income of $35 million arising from the improper recording of a copper-related transaction. All these charges against 1997 income totaled $381.2 million.
As a result, top officers resigned or were demoted. In addition, Philip has since restated its 1995 and 1996 financial statements to reduce 1995 earnings by $22.5 million and 1996 earnings by $48.4 million. Thus, instead of posting a $28.4 million profit in 1996 as initially reported, it reported a $20 million loss. Philip’s share price plummeted from $13 ]é on January 26, 1998 to $2 % in July 1998, and since August 18, 1998 it has traded below $2 per share.
A. DiRienzo Suit
The DiRienzo complaint alleges four wrongful schemes as bases for its claims. First, the “metals recovery division fraud” entailed a variety of alleged accounting irregularities in the Hamilton, Ontario-based Metals Recovery Group, then headed by Robert Waxman. The alleged irregularities included failure to record transactions, overstatement of inventories, and improper deferral of losses. According to the complaint, the accounting discrepancies were resolved by Philip’s taking a Canadian $192.67 million (about U.S. $134 million) charge to income, ascribed by the company to copper trading losses in January 1998, while, in fact, the losses were primarily due to an overstatement of inventory.
Second, the “industrial services group fraud” involved two alleged misrepresentations associated with the 1996 acquisition of the Petrochem S.C. facility in South Carolina. First, Philip allegedly improperly capitalized $8 million in 1996 losses rather than taking the losses as current expenses; second, the company allegedly assumed, but failed to record, $15 million in environmental remediation liability when it acquired the facility.
Third, the “fraudulent 1997 third quarter results,” announced November 5, 1997, allegedly included some $24.2 million in fictitious earnings meant to bolster Philip’s sale price for the November 1997 offering that closed on November 12, 1997. Fourth, “Waxman’s fraud,” for which Philip filed suit against Waxman in Ontario, centered around Waxman’s alleged orchestration of transactions that diverted Philip’s assets to himself and others between 1995 and 1997, resulting in a $90 million overstatement of the Metals Recovery Group’s financial position.
*55During this period, Philip also engaged in various transactions involving its own stock. Between the fall of 1996 and the fall of 1997, it acquired 18 companies, 15 of them American companies, in stock-for-stock deals. On July 30, 1997 it acquired Serv-Tech, Inc. in exchange for 2.7 million shares of Philip common stock. On July 31, 1997 it acquired Allwaste, Inc., in exchange for 23 million shares of Philip common stock. In October 1997 Philip acquired five American corporations for a combination of cash and Philip stock in the transactions underlying the Liff suit.
In November 1997 Philip completed secondary public offerings of its stock in the U.S. and in Canada, raising from American and Canadian investors about $380 million. As detailed elsewhere, plaintiffs contend that the documentation underlying all these transactions was fraudulent.
The proposed class period in DiRienzo would extend from February 28, 1996 through and including May 7, 1998. The class would include all purchasers of common stock and call options during that period. The complaint also proposes three subclasses: (a) all purchasers of Philip common stock issued in its November, 1997 public offering pursuant to Philip’s November 6, 1997 SEC registration statement; (b) those whose shares of Allwaste, Inc. were exchanged for Philip common stock pursuant to a June 24, 1997 registration statement; and (c) those whose shares of Serv-Tech, Inc. were exchanged for Philip common stock pursuant to a June 24,1997 registration statement.
There are three groups of defendants in DiRienzo: the director-officer defendants, Deloitte & Touche, LLP (Deloitte), and the American underwriter defendants.
The 14 director-officer defendants include ten Canadians resident in Ontario, among whom Robert Waxman, then president of the Metals Recovery Group and a director, is also a defendant in the Ontario suit brought by Philip, and four Americans, one of whom, Robert L. Knauss, has been since May 1998 chairman of the board of Philip. Another defendant, Norman Foster, served briefly as president of Philip’s By-Products Recovery Group. The director and officer defendants generally signed the allegedly false and misleading statements that were part of the public stock offering. Not all of them appear in all the counts in the complaint, but the various claims against some or all of. them arise under § 11 (false registration statements), § 12(a)(2) (false prospectuses or oral communications), and § 15 (liability of controlling persons) of the Securities Act, 15 U.S.C. §§ 77k, 771(a)(2), 77o; §§ 10(b) (manipulative and deceptive devices) and 20(a) (liability of controlling persons and those who aid and abet violations) of the Securities Exchange Act, 15 U.S.C. §§ 783(b), 78t; and Rule 10b-5, 17 C.F.R. § 240.10b-5 (manipulative and deceptive devices).
Defendant Deloitte is a Hamilton, Ontario partnership comprised solely of Canadian partners. As Philip’s outside auditor, Deloitte allegedly rendered unqualified opinions on Philip’s 1995, 1996, and 1997 financial statements as well as the financial statements underlying the November 1997 public offering, Allwaste, and Serv-Tech registration statements. The causes of action against Deloitte are also based in federal securities law, specifically Securities Act § 11, Securities Exchange Act § 10(b), and Rule 10b-5. The complaint alleges that Deloitte and the director-officer defendants are liable as direct participants, as participants in a common scheme to defraud, and as co-conspirators in the alleged wrong.
The underwriter defendants are American brokerage and investment banking firms that underwrote the November 1997 American offering. They received commissions for buying large blocks of stock from Philip and then selling the shares to the plaintiffs. The DiRienzo complaint seeks either rescission or damages from the defendants under Securities Act § 12(a)(2). Canadian firms underwrote *56the Canadian offering and are not defendants in this litigation.
On June 25, 1999 Philip filed for bankruptcy in both Ontario and, through a subsidiary, in Delaware. Accordingly, all actions against it have been automatically stayed. Philip’s current directors and officers therefore are third-party witnesses. Philip has also been sued in Menegon v. Philip Services Corp., No. 4166-CP/98 (Ont.Ct.(Gen.Div.) filed May 5, 1998), a Canadian class action brought in Ontario Superior Court on behalf of Canadian residents who purchased Philip shares between February 28, 1996 and April 23, 1998. The Menegon defendants include Deloitte and the Canadian underwriters of the November 1997 public offering.
B. Liff Suit
The plaintiffs in Liff are 14 American individuals, residents of Tennessee, Alabama, and Missouri, who owned stock in five American corporations that Philip purchased in October 1997. They sue Peter Chodos, Philip’s former Executive Vice-President, Corporate Development, and four of the director-officer defendants, all five of whom are residents of Ontario. Neither Waxman, Deloitte, nor the underwriter defendants are named as defendants in Liff. The Judicial Panel on Multi-District Litigation transferred Liff from the Middle District of Tennessee to the Southern District of New York for coordinated pre-trial proceedings. The Liff complaint is in two counts: common law negligent misrepresentation and securities fraud under federal law, Securities Exchange Act § 10(b) and Rule 10b — 5, and Tennessee law, Tenn.Code Ann. § 48-2-121.
C. District Court Proceedings
The DiRienzo plaintiffs appeal from the orders entered on May 18, 1999 and June 19, 1999 in the United States District Court for the Southern District of New York (Mukasey, J.), dismissing their claims on the grounds of forum non conveniens and denying plaintiffs’ motion for reconsideration. The Liff plaintiffs appeal from an order entered June 1, 1999 in the same court, dismissing their claims on the same grounds for the reasons given in the order entered in DiRienzo on May 18, 1999.
DISCUSSION
I Forum Non Conveniens
A. In General
A federal court’s inherent power to decline to entertain a case over which it has jurisdiction is embodied in the doctrine of forum non conveniens. The doctrine serves the ends of justice and the convenience of the parties and their witnesses. See Scottish Air Int’l, Inc. v. British Caledonian Group, PLC, 81 F.3d 1224, 1227 (2d Cir.1996). The modern doctrine was established by the Supreme Court in Gilbert and its companion case Koster v. Lumbermens Mutual Casualty Co., 330 U.S. 518, 67 S.Ct. 828, 91 L.Ed. 1067 (1947). Both cases involved dismissal in one federal court in favor of an alternative American forum. Congress’ subsequent enactment of 28 U.S.C. § 1404(a) (substantially adopting the Supreme Court’s rationale in its adoption of the doctrine), which authorizes transfers between federal courts, relegated common law forum non conveniens to cases where the alternative forum to which a transfer is proposed is a foreign one. See Schertenleib v. Traum, 589 F.2d 1156, 1161 (2d Cir.1978). In these cases we continue to apply the Gilbert test, as elaborated in Koster, Piper Aircraft Co. v. Reyno, 454 U.S. 235, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981), and our own precedents.
To prevail on a forum non conveniens motion to dismiss, the defendant must show as a threshold matter that an adequate alternative forum exists. See Peregrine Myanmar Ltd. v. Segal, 89 F.3d 41, 46 (2d Cir.1996). A defendant must next demonstrate that the ordinarily strong presumption favoring the plaintiffs *57chosen forum is countered by the private and public interest factors set out in Gilbert, which weigh so heavily in favor of the foreign forum that they overcome the presumption for plaintiffs’ choice of forum. Gilbert directs that “unless the balance is strongly in favor of the defendant, the plaintiffs choice of forum should rarely be disturbed,” 330 U.S. at 508, 67 S.Ct. 839; accord R. Maganlal & Co. v. M.G. Chem. Co., 942 F.2d 164, 167 (2d Cir.1991); see also Alfadda v. Fenn, 159 F.3d 41, 46 (2d Cir.1998). The burden of proof to demonstrate that the forum is not convenient is on defendant seeking dismissal. See PT United Can Co. v. Crown Cork & Seal Co., 138 F.3d 65, 74 (2d Cir.1998). Because much of the doctrine’s strength derives from its flexibility and each case turns on its own facts, a single factor is rarely dispositive. See Piper Aircraft, 454 U.S. at 249-50, 102 S.Ct. 252.
B. Standard of Review
In dismissing a case on the basis of forum non conveniens, a district court enjoys wide discretionary latitude to which we give substantial deference. See id. at 257, 102 S.Ct. 252. Nonetheless, even recognizing that review in an appellate court is limited by the trial court’s broad discretion, the power to review would be authority without purpose were it not a meaningful one. See Irish Nat’l Ins. Co. v. Aer Lingus Teoranta, 739 F.2d 90, 92 (2d Cir.1984). Certainly the reviewing power must encompass the right to determine whether the district court came to an erroneous legal conclusion or a clearly erroneous factual conclusion, see R. Maganlal, 942 F.2d at 167; see also Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990) (reviewing Rule 11 sanctions), whether it considered all the relevant factors, and whether its balancing of those factors was reasonable, see Piper Aircraft, 454 U.S. at 257, 102 S.Ct. 252.
II Adequacy of the Alternative Forum
As just observed, the threshold question in the forum non conveniens inquiry is whether an adequate alternative forum exists. The alternate forum will normally be adequate so long as the defendant is amenable to process there. See id. at 254 & n. 22, 102 S.Ct. 252; Alfadda, 159 F.3d at 45. An agreement by the defendant to submit to the jurisdiction of the foreign forum can generally satisfy this requirement. See, e.g., PT United, 138 F.3d at 74-75; R. Maganlal, 942 F.2d at 167.
On rare occasions, however, the remedy available in the alternative forum may be so unsatisfactory that the forum is inadequate. The mere fact that the foreign and home fora have different laws does not ordinarily make the foreign forum inadequate. To the contrary, “dismissal may not be barred solely because of the possibility of an unfavorable change in law.” Piper Aircraft, 454 U.S. at 249, 102 S.Ct. 252; accord Alfadda v. Fenn, 159 F.3d at 45 (“That the law of the foreign forum differs from American law should ordinarily not be given conclusive or even substantial weight in assessing the adequacy of the forum.”).
Even if particular causes of action or certain desirable remedies are not available in the foreign forum, that forum will usually be adequate so long as it permits litigation of the subject matter of the dispute, provides adequate procedural safeguards and the remedy available in the alternative forum is not so inadequate as to amount to no remedy at all. See Piper Aircraft, 454 U.S. at 254-55 & n. 22, 102 S.Ct. 252; PT United, 138 F.3d at 73, 74-75 (Indonesia adequate forum despite unavailability of RICO causes of action); see also, e.g., Capital Currency Exch., N.V. v. National Westminster Bank PLC, 155 F.3d 603, 609-11 (2d Cir.1998), cert. denied, 526 U.S. 1067, 119 S.Ct. 1459, 143 L.Ed.2d 545 (1999) (England adequate forum despite unavailability *58of Sherman Act and certain common law claims, and despite fact that English courts never had awarded money damages in antitrust case); Murray v. British Broad. Corp., 81 F.3d 287, 292-93 (2d Cir.1996) (England adequate forum despite plaintiffs claim that American contingency fee system was only way he could afford a lawyer); Transunion Corp. v. PepsiCo, Inc., 811 F.2d 127, 129 (2d Cir.1987) (per curiam) (dismissing in favor of Philippines forum despite unavailability of RICO causes of action and treble damages); Alcoa Steamship Co. v. M/V Nordic Regent, 654 F.2d 147, 159 (2d Cir.1980) (in banc) (dismissing in favor of Trinidad forum despite likelihood that plaintiff, who potentially could recover $8 million in United States, was limited to $570,000 in Trinidad); Howe v. Goldcorp Investments, Ltd., 946 F.2d 944, 952 (1st Cir.1991) (dismissing securities fraud case in favor of Ontario forum despite some differences in law).
On appeal the DiRienzo plaintiffs contend primarily that the unavailability of a “fraud on the market” theory in Canadian securities law makes Ontario an inadequate forum. That theory, established by the Supreme Court in Basic Inc. v. Levinson, 485 U.S. 224, 247, 108 S.Ct. 978, 99 L.Ed.2d 194 (1988), makes it unnecessary for a plaintiff to prove specific reliance on false information in claims under § 10(b) or Rule 10b-5. Instead, the law presumes that the purchaser relied on the integrity of the process by which a stock price is fixed to reflect accurately all information available in the marketplace. Plaintiffs here argue that Ontario’s refusal to adopt this theory makes it an inadequate forum for two related reasons. First, because many potential class members would be unable to allege reliance on the defendants’ statements under any other fraud theory, they therefore would be unable to recover damages in Ontario; and second, because absent the fraud on the market theory, the daunting problem of establishing reliance by each class member would require an Ontario court to deny class certification.
The first argument made by the DiRienzo plaintiffs is raised for the first time on this appeal. It is well-settled that an appellate court usually will not consider an issue raised for the first time on appeal. See Singleton v. Wulff, 428 U.S. 106, 120, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976). We may choose to address a new issue given good reason; for example, to remedy an obvious injustice or if the new issue is purely legal, not requiring additional fact-finding, and capable of decision on the existing record. See Greene v. United States, 13 F.3d 577, 586 (2d Cir.1994).
We decline to reach these plaintiffs’ new argument. It raises complex questions of foreign law: defendants contend that an Ontario court might choose to apply American law to the securities fraud claims, at least as to plaintiffs who reside and bought the securities in the United States. Nor would all the plaintiffs necessarily need to invoke the fraud on the market theory; presumably, some of them can show reliance on the allegedly fraudulent statements. Concededly, some plaintiffs who would have a remedy in American courts under the fraud on the market theory will be unable to prevail in Canada. But it is far from obvious, especially on this record, who those plaintiffs are or how to distinguish them from others who may succeed in Ontario. Certainly as to the named plaintiffs, further factfinding would be required to determine whether they have any way to demonstrate reliance on Philip’s statements. If this issue had been raised below, the district court would have been in a better position to address it than we are, particularly with respect to the definition of the proposed class and subclasses.
Plaintiffs did raise the second, procedural issue of whether Ontario law would permit class certification in the district court. The court correctly found that procedural differences do not make Ontar*59io an inadequate forum. Cf. In re Union Carbide Corp. Gas Plant Disaster at Bhopal, India in December, 1981, 809 F.2d 195, 199 (2d Cir.1987) (dismissing U.S. class action in favor of representative suit brought by Indian government in India).
The district court cases on which plaintiffs rely, Derensis v. Coopers & Lybrand Chartered Accountants, 930 F.Supp. 1003, 1007 (D.N.J.1996), and Trafton v. Deacon Barclays de Zoete Wedd Ltd., No. C 93-2758-FMS, Fed. Sec. L. Rep. ¶ 98,481, available in 1994 WL 746199, at *12 (N.D.Cal. Oct.21,1994), appear to hold that Canadian courts’ rejection of the fraud on the market theory means that securities class actions cannot go forward in Canada. Such is not necessarily the case. See Maxwell v. MLG Ventures Ltd., 7 Canadian Cases on the Law of Securities 155, 161 (Ont.Ct.Just.(Gen.Div.) Apr. 27, 1995) (certifying class action for securities fraud case based on alleged misrepresentations in offering circular); cf. Carom v. Bre-X Minerals Ltd., Nos. 97-GD-39574, 97-GC-41854, 97-GD-42031, 97-GD-42033, 97-GD-42036, 97-GD-42034, 97-GD-42037, 1999 Ont. Sup. C.J. LEXIS 190, at *46-48, *138-40 (Ont.Super.Ct.Just. Sept. 14, 1999) (certifying securities class action as to some claims, including conspiracy claims against defendant corporation and its directors and employees, but not as to others, such as claims against the brokers and financial analysts).
Unlike litigants in U.S. federal court, plaintiffs need not show that common questions “predominate” in order to obtain class certification in Ontario. Compare Fed.R.Civ.P. 23(b)(3) and Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614-17, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997), with Declaration of Gerard V. LaForest in Support of Defendant Deloitte’s Motion to Dismiss at ¶¶ 12-13, In re Philip Servs., 49 F.Supp.2d 629 (indicating that Ontario class action law does not require that common questions predominate). Rather, class certification is available in Ontario so long as the class members “raise common issues” and “a class proceeding would be the preferable procedure” for resolving those issues. Class Proceedings Act, R.S.O., ch. 6, § 5(1) (1992), available in LEXIS ONTLEG file in the CANADA library. Section (6)(1) of that Act specifically states that class certification may not be denied solely on the grounds that “[t]he relief claimed includes a claim for damages that would require individual assessment after determination of the common issues.” Indeed, a class action is already pending in Ontario based on the same alleged fraud as the present cases. See Menegon, No. 4166-CP/98.
Plaintiffs also assert that under Canadian law, they would have no viable cause of action against Deloitte or the director-officer defendants and would be left with wholly inadequate remedies against the American underwriter defendants. They rely for that proposition on a negligent misrepresentation case in which the Supreme Court of Canada held that auditors owe no duty of care to the purchasers of their clients’ stock. Hercules Managements Ltd. v. Ernst & Young, 146 D.L.R. 4th 577 (Can.1997), available in 1997 DLR LEXIS 1297. They insist that Canadian courts are likely to extend Hercules Managements to all fraud claims and therefore that they will have no remedy against De-loitte in Canada. We are unpersuaded.
Canadian law has not yet foreclosed plaintiffs’ fraud claims against Deloitte, let alone the individual defendants, and plaintiffs’ own expert does not reach the pessimistic conclusion that plaintiffs present on appeal. See Declaration of D.H. Jack in Support of Plaintiffs’ Opposition to Motion to Dismiss at ¶ 26, In re Philip Servs., 49 F.Supp.2d 629. In addition, plaintiffs may bring conspiracy and derivative claims against these defendants as well as claims under the Ontario Securities Act, R.S.O., ch. S.5, §§ 130 and 131 (1990). Their expert does not question the availability of these claims, and plaintiffs concede that the remedies available are almost identical to American remedies.
*60As a consequence, we are satisfied that Ontario is an adequate forum for plaintiffs to litigate the subject matter of DiRienzo plaintiffs’ dispute. See Capital Currency, 155 F.3d at 610 (holding that alternative forum adequate so long as plaintiffs have viable legal argument); PT United, 138 F.3d at 74 (noting that adequacy of alternate forum “does not depend on the existence of the identical cause of action”). The differences in law and procedure between the United States and Ontario are not of a kind to render the latter an inadequate forum. The Liff plaintiffs do not challenge the adequacy of the alternate forum. Thus, we agree with the district court’s conclusion that the threshold question of whether an adequate alternative forum exists in Ontario must be answered in the affirmative. See In re Philip Servs., 49 F.Supp.2d at 639.
Ill Presumption in Favor of Plaintiffs Choice of Forum
Having found an adequate alternative forum, we turn to the district court’s application of the Gilbert test to the choice between Ontario and the Southern District of New York. Gilbert requires us to apply a strong presumption in favor of the plaintiffs chosen forum when weighing the public and private interest factors favoring each location. See Murray, 81 F.3d at 290, and in close cases to defer to plaintiffs choice of forum, see Gilbert, 330 U.S. at 508, 67 S.Ct. 839.
The district court erred in concluding that “where, as here, plaintiffs proceed in a representative capacity their choice of forum is entitled to ‘less weight’ ” than the choice of a plaintiff proceeding solely on his own behalf. In re Philip Servs., 49 F.Supp.2d at 634. After once again reciting the elements of the Gilbert test and the need for “proper deference” to the plaintiffs’ choice, the court went on to analyze and balance the Gilbert factors without further reference to the presumption. See id. at 639-43. With regard to Lff, which is a direct action, the district court’s decision to accord the plaintiffs’ choice of forum less weight was therefore clearly wrong. Even assuming the proposed class action in DiRienzo is certified, the district court failed to give plaintiffs’ choice of forum the strong presumption to which it is entitled.
In holding that the presumption is weakened in representative suits, Judge Muka-sey relied on Roster and on two of his own prior decisions. Especially in light of our recent decision in Guidi v. Inter-Continental Hotels Corp., 224 F.3d 142 (2d Cir.2000) (decided after Judge Mukasey ruled), we do not believe that Roster supports his reading. The plaintiff in Roster brought a derivative action in the Eastern District of New York against Lumbermens Mutual Casualty Company, an Illinois company, its president and manager, an Illinois citizen, and another Illinois corporation apparently owned by Lumbermens’ president. The district court dismissed the case on forum non conveniens grounds, and the Court of Appeals and Supreme Court affirmed. In its discussion of “the special problems of forum non conveniens which inhere in derivative actions,” 330 U.S. at 521, 67 S.Ct. 828, the Supreme Court held that the presumption in favor of the plaintiffs home forum is weakened, because “hundreds of potential plaintiffs” could “with equal show of right” have brought suit in their home states, id. at 524, 67 S.Ct. 828; because the plaintiff may be “a mere phantom plaintiff’ with no personal knowledge that the trial court would find helpful, id. at 525, 526, 67 S.Ct. 828; and because the court’s administrative role in a class proceeding may require consideration of the relation between the forum and the class as a whole, see id. at 525-26, 67 S.Ct. 828.
Important to keep in mind is that immediately preceding this discussion in Roster, the Supreme Court focused on the characteristics of a derivative suit, which differ significantly from the class action suit before us. For example, in a derivative action generally only issues of state law are *61involved and the corporation is the real party in interest, not the shareholder who often has a small financial interest in the suit. See id. at 522-24, 67 S.Ct. 828. The Supreme Court observed that these “peculiarities” of a derivative action “should not be overlooked.” Id. at 524, 67 S.Ct. 828. In contrast, the DiRienzo class action involves questions of federal law and the plaintiffs-shareholders are the real parties in interest.
Such distinctions highlight why the reasoning of Roster should not be applied to weaken the presumption in favor of the home forum in this case. Such analysis is especially appropriate because as the Supreme Court has repeatedly stated, “[e]ach [forum non conveniens ] case turns on its facts;” the doctrine is one of pragmatism and flexibility rather than rigid, bright-line rules. Id. at 528, 67 S.Ct. 828 (quoting Williams v. Green Bay & W. R.R. Co., 326 U.S. 549, 557, 66 S.Ct. 284, 90 L.Ed. 311 (1946)); accord Piper Aircraft, 454 U.S. at 249-50,102 S.Ct. 252.
Beginning with the Roster Court’s language pertaining to “phantom plaintiffs,” such persons may “make no showing of any knowledge by which [their] presence would help to make whatever case can be made in behalf of the corporation.” Id. at 525, 67 S.Ct. 828. In such circumstances, the need for a plaintiff to try a case in his home forum is diminished because he need not be personally present to prosecute the lawsuit in the first instance. We are unsure how there could ever be a “phantom plaintiff’ in a class action. If brought pursuant to diversity jurisdiction, each lead plaintiff must satisfy the amount in controversy requirement. See Snyder v. Harris, 394 U.S. 332, 356, 89 S.Ct. 1053, 22 L.Ed.2d 319 (1969). And, federal jurisdiction may not be exercised over claims of class members who fail to satisfy this requirement. See Zahn v. International Paper Co., 414 U.S. 291, 300, 94 S.Ct. 505, 38 L.Ed.2d 511 (1973). If a class action were brought pursuant to federal question jurisdiction, the lead plaintiff would in most cases have suffered an alleged violation of a federal statutory or constitutional right, making the label “phantom plaintiff’ inappropriate.
The enactment of the Private Securities Litigation Reform Act of 1995 (Securities Reform Act), Pub.L. 104-67, 109 Stat. 737, (codified in scattered sections between 15 U.S.C. § 77 and § 79), further reinforces this notion. Under the Securities Reform Act, any class member may move the district court to appoint “the member or members of the purported plaintiff class that the court determines to be most capable of adequately representing the interests of class members” as lead plaintiff(s). 15 U.S.C. § 77z-l(a)(3)(B)(i). This “most adequate plaintiff’ is rebuttably presumed to be the person or group that (a) has filed the complaint or made a motion to be designated as the most adequate plaintiff; (b) has the largest financial interest in the action; and (c) meets the requirements of Rule 23 of the Federal Rules of Civil Procedure. See id. § 77z-l(a)(3)(B)(iii)(I). Thus, since a “most adequate plaintiff’ can be named in a securities action, that person would be other than a phantom party who has little connection to the substantive matters of the case.
The lead plaintiffs in DiRienzo bear out this theory. They made Securities Reform Act motions for appointment and are not like the “mere phantom plaintiffs]” found in Roster. Rather, they allege substantial damages. For example, lead plaintiff Toll invested $6.4 million in Philip’s stock and lead plaintiff Gans invested $3.5 million. The alleged fraud affected the lead plaintiffs more profoundly than most and they therefore have a greater interest than most in the conduct and outcome of this litigation. Further, because each has a direct and significant monetary interest in the outcome of the suit, they are unlike plaintiffs in derivative actions who, as the Roster Court noted, have only an indirect interest in the litigation. See Roster, 330 U.S. at 522-23, 521, 67 S.Ct. 828 (contrasting Williams, 326 U.S. 549, 66 S.Ct. 284, *6290 L.Ed. 311, a class action brought by a group of debenture holders).
With respect to the Rosier Court’s instruction to consider the relation of the forum to the class as a whole, the proposed class in DiRienzo consists predominantly of individuals who bought Philip stock in the United States, or who received it in exchange for shares of American companies. Presumably these individuals are Americans, as Canadians were able to buy Philip stock in Canada. While recognizing that the defendants are mostly Canadian citizens, much of the administrative burden on the Southern District of New York — at least as it is set forth in Roster and Rule 23 of the Federal Rules of Civil Procedure — pertains to managing the case with respect to the plaintiffs. Since forum non conveniens common law now applies only to actions sought to be removed to a foreign venue, the two fora at issue are a U.S. court or a Canadian court. With the majority of the DiRienzo plaintiffs residing in the United States, an American court is best suited to handle this litigation.
In light of these observations, the language in Roster pertaining to the “hundreds of plaintiffs” can be seen as inapplicable here. Concededly, the American plaintiffs in DiRienzo could have gone to a local courthouse in cities around the country and filed suit, but the significant fact is that all of these courthouses are located in the United States. The DiRienzo plaintiffs want this case tried in the Southern District of New York, not simply because they prefer that location, but because of the substantive benefits they perceive would ensue from trying this case in the United States. They are not claiming the Southern District of New York “is appropriate merely because it is [their] home forum,” Roster, 330 U.S. at 524, 67 S.Ct. 828 (emphasis added), but rather because they are plaintiffs who have suffered injury both in New York and in the United States, and seek remedies under federal securities law.
The dissent interprets Roster as presenting one key question: “Is the plaintiff proceeding in a representative capacity that may diminish the presumed convenience of the chosen forum?” The foregoing illustrates that the answer is “no,” and plaintiffs’ choice of forum should be given the full deference due it.
IV Deference to the Choice of a U.S. Forum
Unlike the Roster defendants who sought dismissal in favor of Illinois, the DiRienzo defendants seek dismissal in favor of a foreign country. Dismissal in favor of a foreign forum has effects on the plaintiffs, particularly with respect to the applicable rules of law, that dismissal in favor of another federal district court simply does not. Indeed, as the Supreme Court explained in Piper Aircraft, “[t]he doctrine of forum non conveniens ... is designed in part to help courts [presumably including foreign courts] avoid conducting complex exercises in comparative law.” 454 U.S. at 251,102 S.Ct. 252.
The benefits to these class action resident plaintiffs of suing their case in a U.S. forum is not confined to the suit being brought in a given plaintiffs home district. As Guidi stated, the “home forum” of an American citizen for forum non conveniens purposes is any “United States court.” 224 F.3d at 146; accord Derensis, 930 F.Supp. at 1009. We recently reaffirmed this holding, by noting that Guidi “illustrates that a plaintiffs U.S. citizenship and residence is entitled to consideration in favor of retaining jurisdiction.” Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88, 102 (2d Cir.2000). While the Southern District of New York may not have a strong relationship with all of the plaintiffs, the weight of the class certainly is concentrated in the United States. This country’s federal courts have a stronger relation to the class as a whole than do Ontario’s courts. Our result is not motivated by jingoism, but rather by the sensible consideration that the greater connec*63tions a plaintiff has to his chosen forum, the more likely is the inconvenience to him resulting from changing to a foreign forum. See Wiwa, 226 F.3d at 102. The district court therefore should have given full weight to the plaintiffs’ choice of forum. Its failure to apply this rule of law was an abuse of its discretion. See id. at 103; Guidi, 224 F.3d at 148.2
V Public and Private Interest Factors
A. Public Interest Factors
We turn finally to the public and private interest factors to see if they shift the balance away from plaintiffs’ choice of forum. In Gilbert, the Supreme Court outlined four public interest factors for courts to weigh in the forum non conveniens inquiry: (1) administrative difficulties associated with court congestion; (2) the unfairness of imposing jury duty on a community with no relation to the litigation; (3) the “local interest in having localized controversies decided at home;” and (4) avoiding difficult problems in conflict of laws and the application of foreign law. 330 U.S. at 508-09, 67 S.Ct. 839.
1. Administrative Difficulties. The first factor does not strongly favor either party. There is evidence that Ontario courts, like the Southern District of New York, suffer from congestion. There may be some administrative advantage in dismissing DiRienzo in Ontario’s favor because Menegon, a similar case involving a class of only Canadian plaintiffs, is already pending there. Although the issues in the two cases will obviously overlap, they also differ somewhat because DiRienzo will involve the contents of American registration statements and the likely application of American law to most of the claims. In any event, this circumstance is of little weight because, as we noted in Guidi, the existence of related litigation is not one of the factors enumerated in Gilbert. See 203 F.3d at 185.
2. Jury Duty Imposed on Community With no Relation to Controversy. As explored more fully in the next section, the U.S. has a local interest in this lawsuit. Where American investors have allegedly suffered harm from purchases they made in the United States, local juries have an interest in redressing that harm.
3. Local Interest. The district court erred by finding that the local interest factor weighed heavily in favor of litigation in Ontario. See In re Philip Servs., 49 F.Supp.2d at 642. It failed to acknowledge as a factual matter that many of the plaintiffs’ securities transactions were conducted entirely in the United States, by Americans, in American dollars, on American stock exchanges. Its conclusion that “[p]arties who choose to engage in international transactions, as plaintiffs did here, ‘cannot expect always to bring their foreign opponents into a United States forum,’ ” 49 F.Supp.2d at 642, is inapplicable to the bulk of the American plaintiffs. These plaintiffs bought shares on the NYSE or NASDAQ and relied on statements filed with the SEC, disclosing that most of Philip’s business was conducted in the United States; in addition, defendants include Americans as well as foreigners. Admittedly, the Liff plaintiffs and those in the proposed Allwaste and Serv-Tech subclasses received their shares in stock-for-*64stock exchanges and were presumably aware that they were negotiating with representatives of a Canadian company. However, even they were approached in the United States.
The presence of the small minority of potential Canadian class members in DiRienzo who bought their securities in Canada does not change this analysis. In Wiwa, we ruled that the district court applied a “faulty” standard of law in failing to “count in favor of retention [of jurisdiction] that two of the [four] plaintiffs were residents of the United States.” 226 F.3d at 103. A fortiori, when more than half of the plaintiffs are U.S. residents, and only a small minority of them reside in Canada, the same principle must govern.
The cases the district court cited for its conclusion do not bind us, and two involved facts easily distinguishable from those at bar. In Diatronics, Inc. v. Elbit Computers, Ltd., 649 F.Supp. 122 (S.D.N.Y.1986), aff'd, 812 F.2d 712 (2d Cir.1987), an American corporation had purchased a majority interest in one Israeli corporation from a second Israeli corporation. See id. at 123-25. The contracts at issue had been negotiated and executed in Israel, and the purchaser had hired an Israeli attorney for the negotiations. The district court correctly held that the case should be dismissed in favor of Israel as a forum. See id. at 127-30. Similarly, the First Circuit’s decision in Howe emphasized that the Canadian stock that was the subject of the alleged securities fraud was traded only on Canadian stock exchanges, and that its sellers had made no effort to market it in the United States except in response to unsolicited inquiries. See 946 F.2d at 953.
In other cases where we have affirmed forum non conveniens dismissals, the transactions at issue had little or no connection with the U.S. See, e.g., Alfadda, 159 F.3d at 46-48 (affirming dismissal of Saudi Arabian investors’ suit against Netherlands Antilles corporation over conduct of French bank owned by corporation, where all documents and witnesses were in France or Saudi Arabia and documents were in French and no plaintiffs were American); Scottish Air Int'l v. British Caledonian Group, PLC, 81 F.3d 1224, 1233-34 (2d Cir.1996) (affirming dismissal where American shareholder sued over the right to a seat on the board of directors of a Scottish corporation, considered to be a decision of internal management); Alcoa Steamship, 654 F.2d at 149 (affirming dismissal of admiralty action brought by American resident and arising out of the collision of Alcoa’s ship with a pier located in Trinidad); Calavo Growers of California v. Belgium, 632 F.2d 963, 965-66 (2d Cir.1980) (affirming dismissal of breach of contract and fraud action arising out of fig insurance policies negotiated and purchased by parties’ brokers in Belgium and possibly involving questions of insurance industry usage in Belgium and the pre-shipment condition of the figs in Turkey).
In contrast, DiRienzo and Liff do not involve Americans who sought out involvement with a foreign forum. It was Philip who came to them by registering its stock on American exchanges, filing statements with the SEC, and conducting the bulk of its business' — -including multiple corporate acquisitions — in the United States.
The final case on which Judge Mukasey relied involved facts more similar to those before us. See DeYoung v. Beddome, 707 F.Supp. 132, 133-34 (S.D.N.Y.1989). In DeYoung the presumption in favor of plaintiffs’ chosen forum was discounted because the case was brought as a class action. It appeared clear there that Canadian law would apply, but it is unclear from the opinion how many of the shareholders were American. Further, the case was actually decided on grounds of international comity, see id. at 134, and its forum non conveniens comment was dictum, see id. at 138.
Most of the plaintiffs here were Americans who conducted the disputed transactions entirely in the United States and *65relied on statements filed with the SEC. This lawsuit is not simply about “the conduct of a major corporation in Canada, notwithstanding the involvement of some American entities and persons,” as described by the district court. See In re Philip Servs., 49 F.Supp.2d at 642. Rather, the plaintiffs are involved in this lawsuit precisely because of aggressive techniques by the Canadian corporation within the U.S. that targeted U.S. investors. To describe the transactions as did the district court is to misconstrue the factual basis for the lawsuits.
As the SEC argues in its amicus curiae brief, dismissing this case is no more appropriate than dismissing a products liability case brought in the United States against Toyota simply because the design and manufacture of the automobile took place in Japan. While the complaint alleges a fraud that was largely executed in Ontario, neither the dissemination of the allegedly misleading statements nor the plaintiffs’ losses were localized there.
Because the Gilbert test is so fact-specific, a district court’s erroneous understanding of facts central to a case can preclude a reasonable balancing of the Gilbert factors and form the basis for reversal on appeal. See R. Maganlal, 942 F.2d at 168 (district court abused its discretion where its mis-identification of the “fundamental issue in the case” “tainted the court’s entire forum non conveniens analysis”); Overseas Programming Cos., Ltd. v. Cinematographische Commerz-Anstalt, 684 F.2d 232, 235 (2d Cir.1982) (district court erred in its balancing of the Gilbert factors because it “failed to identify the basic issue in the lawsuit.”).
4. Avoiding Conflicts of Laiv Problems. The district court correctly noted that while an Ontario court would likely apply American law to at least the claims arising under §§ 11 and 12(a) of the Securities Act, an American court would likely apply Canadian law to claims by non-resident class members based on the purchase of securities outside the United States. See Europe & Overseas Commodity Traders, S.A. v. Banque Paribas London, 147 F.3d 118, 127-29 (2d Cir.1998), cert. denied, 525 U.S. 1139, 119 S.Ct. 1029, 143 L.Ed.2d 39 (1999); Bersch v. Drexel Firestone, Inc., 519 F.2d 974, 993 (2d Cir.1975). Thus the interest in avoiding the application of foreign law does not favor either forum.
But the district court failed to give sufficient weight to the United States’ interest in having its securities laws govern the protection of U.S. investors and its interest in the integrity of the U.S. securities market. The district court noted the interest but emphasized repeatedly that it is not “determinative” or “overriding” and noted the foreign forum’s interest in applying its own securities laws. In re Philip Servs., 49 F.Supp.2d at 642-43. We have recognized the interest courts of the United States have in enforcing United States securities laws. See Alfadda, 159 F.3d at 47; Allstate Life Ins. Co. v. Linter Group Ltd., 994 F.2d 996, 1002 (2d Cir.1993). On these facts, this factor deserved a great deal more weight than the district court accorded it.
Further, there is a strong public interest favoring access to American courts for those who use American securities markets. The fraud on the market theory itself illustrates investors’ reliance on accurate and complete information. For securities markets to function efficiently, securities fraud law must be clear and enforceable. See Basic, 485 U.S. at 245-47, 108 S.Ct. 978. As the statute explaining the need for regulation and control of transactions in securities exchanges and over-the-counter markets states, these transactions are “affected with a national public interest.” Securities Exchange Act of 1934, § 2, 48 Stat. 881, 15 U.S.C. § 78b. Thus, those laws must also be applied consistently with regard to the significant majority of the putative class who bought their securities on American markets.
*66Moreover, the United States has a strong interest in enforcing its securities laws. Cf. Hoioe, 946 F.2d at 953 (explaining that federal securities laws are not meant to protect those who purchased their securities abroad). Ontario has an analogous interest with respect to Canadians who bought their Philip stock in Ontario, but they are a small minority of the proposed class and Ontario’s interest is correspondingly less. As to the Liff plaintiffs, they acquired all their Philip shares in stock-for-stock exchanges negotiated in or from the United States. Ontario therefore has little interest in enforcing its securities laws with respect to them. Hence, the public interest factors strongly favor an American forum for this securities litigation.
B. Private Interest Factors
The private interest factors enumerated in GilbeH include: (1) ease of access to evidence; (2) the availability of compulsory process to compel the attendance of unwilling witnesses; (3) the cost of willing witnesses’ attendance; (4) if relevant, the possibility of a view of premises; and (5) all other factors that might make the trial quicker or less expensive. See GilbeH, 330 U.S. at 508, 67 S.Ct. 839; Alfadda, 159 F.3d at 46. Only the first two GilbeH private interest factors, ease of access and the availability of compulsory process, are relevant in the present cases.
As we analyze these private factors, we reiterate that plaintiffs should not be deprived of their choice of forum, except upon defendants’ clearly showing that a trial there would be so oppressive and vexatious to defendant as to be out of all proportion to plaintiffs’ convenience. See Roster, 330 U.S. at 524, 67 S.Ct. 828. We do not think defendants have made such a showing. With respect to the first factor, the bulk of the relevant documents do appear to be in Ontario, at either Philip’s or Deloitte’s Hamilton facilities. However, the need to photocopy and ship documents is hardly unprecedented in American litigation. Cf. Itoba Ltd. v. LEP Group PLC, 930 F.Supp. 36, 44 (D.Conn.1996) (“To the extent documents exist in England, advances in transportation and communication accord this issue less weight.”). Nor have the defendants explained how these tasks would be “oppressive” or “vexatious.”
With respect to process to compel unwilling witnesses, it appears that most of the potential witnesses with direct knowledge of the alleged fraud are also located in Ontario. (In Liff, which involved negotiations, the testimony of the American plaintiffs will be more important than in DiRienzo.) However, willing witnesses can easily travel from Toronto to New York by a direct 90-minute flight. Hamilton is less than an hour’s drive from Toronto. Such travel is not burdensome by modern standards, and the defendants have not shown otherwise.
The most important problem with conducting this litigation in the United States is the unavailability of process to compel unwilling witnesses. Former Philip employees such as Peter McQuillan, the former comptroller of Philip’s Scrap Metals Division, reside in Canada and thus are not subject to process in American courts. Unlike an American court, a Canadian court could compel Canadian witnesses to testify. Live testimony is especially important in a fraud action where the factfin-der’s evaluation of witnesses’ credibility is central to the resolution of the case. See Alfadda, 159 F.3d at 48; ScheHenleib, 589 F.2d at 1165.
Despite the fact that this factor weighs in favor of Ontario, we note that the district court failed to consider letters rogato-ry to compel these witnesses’ appearance for deposition, even though we have recognized the availability of this procedural tool as relevant in deciding whether plaintiffs’ chosen forum is inconvenient. See, e.g., Overseas Programming Cos., 684 F.2d at 235 (“any difficulties ... regarding witnesses whose attendance the Court is unable to compel can most likely be resolved *67by the use of deposition testimony or letters rogatory”); see also In re Livent, Inc., 78 F.Supp.2d 194, 211 (S.D.N.Y.1999). Although demeanor evidence is important when trying a fraud case before a jury, see Hoiue, 946 F.2d at 952, videotaped depositions, obtained through letters rogatory, would afford the jury an opportunity to assess the credibility of these Canadian witnesses.
Consequently, on the evidence presented, the private interest factors fall far short of clearly showing that trial in the Southern District is oppressive or vexatious to defendants. As a consequence, the public and private interest factors have not overcome the strong presumption that must be accorded plaintiffs’ choice of forum. Even were the balance of factors considered close, Gilbert tells us we must defer to plaintiffs choice because unless the balance strongly favors defendant, plaintiffs’ choice of forum “should rarely be disturbed.” 330 U.S. at 508, 67 S.Ct. 839.
CONCLUSION
In sum, the district court erred in both DiRienzo and Liff\yy giving less deference to the plaintiffs’ choice of forum and by failing to accord proper significance to the choice of a U.S. forum by the American plaintiffs. The district court abused its discretion by allowing these errors to infect its Gilbert analysis, especially with respect to the interest of the U.S. in deciding these matters which arose out of the sales of securities in this country.
Accordingly, the orders dismissing the DiRienzo action and the Liff action on the grounds of forum non conveniens are reversed and the cases are remanded to the Southern District of New York for further proceedings. We decline the Liff plaintiffs’ request that we remand their case to the District of Tennessee on the understanding that pre-trial proceedings are not yet complete.

. Unless otherwise noted, all figures stated are in U.S. dollars. The Treasury Department advises that the exchange rate for March quarter 1998 was Cdn.$1.00 = U.S.$0.7048.


. Guidi and Wiwa are not limited to their facts, as the dissent argues. In Guidi, after concluding the defendant "did not carry its burden under Gilbert and Roster to demonstrate that the balance of conveniences tipped strongly in its favor,” we observed that "the substantial and unusual emotional burden on Plaintiffs” if the case were tried in Egypt "provides additional support for keeping the case in their chosen forum." 224 F.3d at 147 (emphasis added). The use of the phrase " additional support” suggests we would have found in the plaintiffs' favor in any event. Nor is the analysis in Wiwa based on the particular facts of that case either. Rather, the opinion notes that when deciding a motion to dismiss under forum non conveniens our case law and that of the Supreme Court have established a rule of deference to a U.S. forum for a U.S. resident plaintiff. See 226 F.3d at 102.